 Case 3:20-cv-06772-FLW-TJB Document 1 Filed 06/02/20 Page 1 of 12 PageID: 1


ARCHER & GREINER
A Professional Corporation
One Centennial Square
Haddonfield, NJ 08033-0968
(856) 795-2121
Attorneys for Defendant
AmGUARD Insurance Company

BY:    KERRI E. CHEWNING, ESQUIRE

                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


 MARK DANIEL HOSPITALITY LLC
 (D/B/A INC),                                   Civil Action No.: ______________

                       Plaintiff,

        v.

 AMGUARD INSURANCE COMPANY,                     ELECTRONICALLY FILED

                       Defendant.

______________________________________________________________________________

                            NOTICE OF REMOVAL
______________________________________________________________________________

       Defendant, AmGUARD Insurance Company (“AmGUARD”) hereby removes this action

from the Superior Court of New Jersey, Mercer County, Law Division, Docket No. L-893-20, to

the United States District Court for the District of New Jersey on the following grounds:

       1.      Plaintiff, Mark Daniel Hospitality LLC (d/b/a INC) (“Plaintiff”), instituted

litigation against AmGUARD on or about May 8, 2020, through the filing of a Complaint in the

Superior Court of New Jersey, Mercer County, Law Division (the “Complaint”).

       2.      As required by 28 U.S.C. §1446(a), true and correct copies of the pleadings filed

before the New Jersey Superior Court are attached as Exhibit A to this Notice of Removal.

       3.      Defendant was served with the Summons and Complaint on or after May 11,

2020, thus removal is timely.
 Case 3:20-cv-06772-FLW-TJB Document 1 Filed 06/02/20 Page 2 of 12 PageID: 2


       4.      The Complaint seeks Declaratory Judgment for insurance coverage arising from

the property insurance policy Plaintiff purchased from AmGUARD.

       5.      This Court has original jurisdiction over this action pursuant to 28 U.S.C.

§1332(a)(1) in that there is complete diversity between the parties and the amount in controversy

in this matter exceeds the sum or value of $75,000, exclusive of interest and costs.

       6.      Plaintiff is a New Jersey limited liability company with its principal place of

business located at 302 George Street, New Brunswick, New Jersey 08901.

       7.      According to the Division of Revenue and Enterprise Services, the members of

Mark Daniel Hospitality are:

                a.      Mark Farro, an individual with a listed address in New Jersey, and
therefore a citizen of New Jersey.

                b.      Carmen Farro, an individual with a listed address in New Jersey, and
therefore a citizen of New Jersey.

       8.      As both of Plaintiff’s identified members are individuals and citizens of New

Jersey, Plaintiff is a citizen of the State of New Jersey.

       9.      AmGUARD is a Pennsylvania corporation with its principal place of business at

39 Public Square, Wilkes Barre, Pennsylvania 18703.

       10.     The amount in controversy in this action exceeds $75,000 because Plaintiff seeks

a declaration that it is entitled to coverage for any loss and damage resulting from the closure of

its restaurant, which, upon information and belief, would exceed $75,000.

       WHEREFORE, Defendant hereby removes the above-captioned action from the Superior

Court of New Jersey, Mercer County, Law Division, to this Court, and requests that all

further proceedings be conducted in this Court, as required by law.




                                                   2
 Case 3:20-cv-06772-FLW-TJB Document 1 Filed 06/02/20 Page 3 of 12 PageID: 3


                                          ARCHER & GREINER
                                          A Professional Corporation
                                          Attorneys for Defendant,
                                          AmGUARD Insurance Company

                                          By:     Kerri E. Chewning
                                                KERRI E. CHEWNING, ESQUIRE
Dated: June 2, 2020.
218627710v2




                                      3
Case 3:20-cv-06772-FLW-TJB Document 1 Filed 06/02/20 Page 4 of 12 PageID: 4




                           EXHIBIT A
       MER-L-000893-20 05/08/2020 11:28:26 AM Pg 1 of 7 Trans ID: LCV2020848210
 Case 3:20-cv-06772-FLW-TJB Document 1 Filed 06/02/20 Page 5 of 12 PageID: 5



FERRARA LAW GROUP, P.C.
Ralph P. Ferrara, Esquire (ID #024521985)
Kevin J. Kotch (ID #050341993)
50 W. State Street, Suite 1100
Trenton, New Jersey 08608
P: (609) 571-3738
F: (609) 498-7440
Attorneys for Plaintiff


MARK DANIEL HOSPITALITY LLC
(d/b/a INC)
                                                   SUPERIOR COURT OF NEW JERSEY
                                                           LAW DIVISION
Plaintiff,

v.                                                         MERCER COUNTY
                                                    DOCKET NO. L-_______-_______
AMGUARD INSURANCE COMPANY
Defendant.
                                                   COMPLAINT FOR DECLARATORY
                                                             RELIEF



                                        COMPLAINT

        Plaintiff Mark Daniel Hospitality LLC (d/b/a INC) by and through its attorneys and by

way of Complaint against Defendant AmGUARD Insurance Company (“Defendant” or

“AmGUARD”) alleges and states the following:

                                      I.      PARTIES

        1.     Plaintiff Mark Daniel Hospitality LLC (d/b/a INC) (“Plaintiff”) is a New Jersey

limited liability company with its principal place of business located at 302 George Street, New

Brunswick, New Jersey 08901.

        2.     Upon information and belief, Defendant AmGUARD Insurance Company

(“Defendant” or “AmGUARD”) is a Pennsylvania corporation with its principal place of

business at 39 Public Square, Wilkes Barre, Pennsylvania 18703.




                                               1
         MER-L-000893-20 05/08/2020 11:28:26 AM Pg 2 of 7 Trans ID: LCV2020848210
 Case 3:20-cv-06772-FLW-TJB Document 1 Filed 06/02/20 Page 6 of 12 PageID: 6




                            II.     JURISDICTION AND VENUE

          3.    This Court has jurisdiction pursuant to N.J.S.A. 2A:16-50 to N.J.S.A. 2A:16-62 to

issue declaratory relief regarding the insurance coverage provided by AmGUARD.

          4.    This Court has personal jurisdiction over AmGUARD as it is licensed to issue

insurance policies in the State of New Jersey, regularly does business within the State of New

Jersey and issued insurance to Plaintiff in New Jersey.

          5.    Venue in this Court is proper pursuant to New Jersey Court Rules 4:3-2(a) and

4:3-2(b), because AmGUARD does business by issuing insurance policies throughout the State

of New Jersey, including in Mercer County, and may be served in Mercer County by service

upon the Commissioner of Banking and Insurance.

                                         III.     FACTS

A.        The Insurance Coverage.

          6.    AmGUARD did issue to Plaintiff a policy of insurance, Policy No. MABP070478

(the “Policy”), for the policy period November 24, 2019 to November 24, 2020.

          7.    Plaintiff has paid all premiums due under the Policy, and the Policy is in full

force.

          8.    The Policy is comprehensive and includes coverage for commercial property,

including but not limited to, loss of use of Plaintiff’s building, personal property, and personal

property of others under certain circumstances.

          9.    The Policy provides coverage to Plaintiff for, among other things, business

income, extra expense and civil authority relating to any covered loss under the Policy.

          10.   The Policy is an “all risk policy”, which covers all risks unless clearly and

specifically excluded.



                                                  2
      MER-L-000893-20 05/08/2020 11:28:26 AM Pg 3 of 7 Trans ID: LCV2020848210
 Case 3:20-cv-06772-FLW-TJB Document 1 Filed 06/02/20 Page 7 of 12 PageID: 7




B.     The Government Closure Of Non-Essential Businesses In New Jersey.

       11.     On March 9, 2020, in response to the 2019 novel coronavirus disease (COVID-

19), New Jersey Governor Philip Murphy issued Executive Order 103 declaring a Public Health

Emergency and State of Emergency in New Jersey.

       12.     On March 16, 2020, Governor Murphy issued Executive Order 104 which, among

other things, limited the scope and hours of operation for restaurants.

       13.     On March 21, 2020, Governor Murphy issued Executive Order 107 which, among

other things, ordered New Jersey residents to remain at home except to obtain takeout food or

beverages from restaurants, other dining establishments or food courts. Executive Order 107

also limited restaurants, cafeterias, dining establishments and food courts to offer only food

delivery and/or take-out service. Dining on the premises was not permitted.

       14.     On April 7, 2020, Governor Murphy issued Executive Order 119 which extended

the Public Health Emergency and State of Emergency in New Jersey.

       15.     On April 11, 2020, Governor Murphy issued Executive Order 125 which placed

further restrictions on restaurants, cafeterias, dining establishments and food courts, including

limiting occupancy to 10% of stated maximum capacity, ensuring six feet of distance between

workers and customers, except at the moment of payment and/or exchange of goods, and

arranging for contactless pay and pickup/delivery options whenever feasible.

       16.     On May 6, 2020, Governor Murphy issued Executive Order 138 which further

extended the Public Health Emergency and State of Emergency in New Jersey.

       17.     The Executive Orders of Governor Murphy are collectively referred to as the

“Orders.”




                                                 3
      MER-L-000893-20 05/08/2020 11:28:26 AM Pg 4 of 7 Trans ID: LCV2020848210
 Case 3:20-cv-06772-FLW-TJB Document 1 Filed 06/02/20 Page 8 of 12 PageID: 8




C.        The Impact On Plaintiff’s Business.

          18.   Plaintiff operates the INC American Bar & Kitchen in New Brunswick, New

Jersey. INC is an upscale sit down restaurant and whiskey bar offering a full menu from

appetizers through entrees and desserts. INC is short for Ingredients-n-Craft.

          19.   INC was doing substantial business at the time it was forced to close its business

to the public. As a result of the Orders, Plaintiff cannot use the restaurant space and was forced

to close. Plaintiff has suffered a substantial loss of business and income as a result of the Orders.

Plaintiff has also been forced to lay off staff.

          20.   These limitations and closures of Plaintiff’s business are the result of the Orders.

To Plaintiff’s knowledge, at no time has any employee or patron of Plaintiff been diagnosed with

COVID-19.

          21.   The Orders are physically impacting Plaintiff. Any effort by AmGUARD to deny

the physical loss and damage would constitute a false and potentially fraudulent

misrepresentation that could endanger Plaintiff and the public.

                           COUNT I – DECLARATORY JUDGMENT

          22.   Plaintiff incorporates by reference the foregoing paragraphs as if fully set forth

herein.

          23.   Plaintiff requests that this Court determine its rights under the insurance policy

issued by AmGUARD.

          24.   A declaratory judgment determining Plaintiff’s right to coverage under the Policy

will ensure that Plaintiff receive the coverage it paid for at the time it is needed. Plaintiff is

suffering significant business losses and extra expenses as a result of the Orders, and coverage is

vital to Plaintiff’s ability to continue as a business.



                                                    4
      MER-L-000893-20 05/08/2020 11:28:26 AM Pg 5 of 7 Trans ID: LCV2020848210
 Case 3:20-cv-06772-FLW-TJB Document 1 Filed 06/02/20 Page 9 of 12 PageID: 9




        25.     Insurers throughout the country have been routinely denying coverage for

business interruption losses associated with business closures resulting from “Stay at Home”

orders or other orders that restrict the ability of non-essential businesses to conduct business. As

a result, Plaintiff seeks a declaration of its rights and AmGUARD’s obligations under the Policy.

        26.     Plaintiff seeks a declaration that AmGUARD is obligated to provide business

interruption and extra expense coverage under the Policy, including coverage under the Civil

Authority provision.

        27.     In this respect, Plaintiff seeks declarations that:

                a. The Orders trigger coverage under the Policy;

                b. AmGUARD is obligated to provide business interruption coverage to

                      Plaintiff;

                c. AmGUARD is obligated to provide extra expense coverage to Plaintiff;

                d. AmGUARD is obligated to provide coverage to Plaintiff under the Civil

                      Authority provisions of the Policy;

                e. Plaintiff has a reasonable expectation of coverage for these losses under the

                      Policy;

                f. The virus exclusion in the Policy does not apply to the losses asserted by

                      Plaintiff; and

                g. Application of the virus exclusion in the Policy to Plaintiff’s losses is void as

                      against public policy.

        28.     Plaintiff is not seeking a determination of whether the Coronavirus was present in

its business, the amount of Plaintiff’s damages or any remedy other than the requested

declaratory relief.



                                                   5
      MER-L-000893-20 05/08/2020 11:28:26 AM Pg 6 of 7 Trans ID: LCV2020848210
Case 3:20-cv-06772-FLW-TJB Document 1 Filed 06/02/20 Page 10 of 12 PageID: 10




       WHEREFORE, Plaintiff moves this Court to enter a declaratory judgment that

AmGUARD is obligated to provide coverage to Plaintiff for business interruption and extra

expense losses from the closure of its business as a result of the Orders, and that:

               a.       The Orders trigger coverage under the Policy;

               b.       AmGUARD is obligated to provide business interruption coverage to

       Plaintiff;

               c.       AmGUARD is obligated to provide extra expense coverage to Plaintiff;

               d.       AmGUARD is obligated to provide coverage to Plaintiff under the Civil

       Authority provisions of the Policy;

               e.       Plaintiff has a reasonable expectation of coverage for these losses under

       the Policy;

               f.       The virus exclusion in the Policy does not apply to the losses asserted by

       Plaintiff; and

               g.       Application of the virus exclusion in the Policy to Plaintiff’s losses is void

       as against public policy.

                                                       Respectfully submitted,

                                                       FERRARA LAW GROUP, P.C.

DATE: May 8, 2020                                 BY: /s/ Ralph P. Ferrara
                                                      RALPH P. FERRARA, ESQUIRE
                                                      Attorney for Plaintiff Mark Daniel
                                                      Hospitality LLC (d/b/a INC)




                                                  6
      MER-L-000893-20 05/08/2020 11:28:26 AM Pg 7 of 7 Trans ID: LCV2020848210
Case 3:20-cv-06772-FLW-TJB Document 1 Filed 06/02/20 Page 11 of 12 PageID: 11




                               DESIGNATION OF TRIAL COUNSEL

        Please take notice that pursuant to R. 4:25-4, Ralph P. Ferrara, Esquire is hereby

designated as trial counsel.

                                                         FERRARA LAW GROUP, P.C.

DATE: May 8, 2020                                   BY: /s/ Ralph P. Ferrara
                                                        RALPH P. FERRARA, ESQUIRE
                                                        Attorneys for Plaintiff

                               DEMAND FOR TRIAL BY JURY

        Please take notice that Plaintiff demands a trial by jury.

                                                         FERRARA LAW GROUP, P.C.

DATE: May 8, 2020                                   BY: /s/ Ralph P. Ferrara
                                                        RALPH P. FERRARA, ESQUIRE
                                                        Attorneys for Plaintiff

                            CERTIFICATION PURSUANT TO R. 4:5-1

        The undersigned hereby certifies that the matter in controversy is not the subject of any

other pending action in any court or of a pending arbitration proceeding. No such other action or

arbitration proceeding is contemplated. The undersigned is presently unaware of any other party

who should be joined in the action. The undersigned recognizes a continuing obligation during

the course of the litigation to file and serve on all other parties and with the Court an amended

certification if there is a change in the facts stated in this original certification.

        I certify that the foregoing statements made by me are true. I am aware that if any of the

foregoing statements by me are willfully false, I am subject to punishment.

                                                         FERRARA LAW GROUP, P.C.

DATE: May 8, 2020                                   BY: /s/ Ralph P. Ferrara
                                                        RALPH P. FERRARA, ESQUIRE
                                                        Attorneys for Plaintiff



                                                    7
         MER-L-000893-20 05/08/2020 11:28:26 AM Pg 1 of 1 Trans ID: LCV2020848210
Case 3:20-cv-06772-FLW-TJB Document 1 Filed 06/02/20 Page 12 of 12 PageID: 12




                        Civil Case Information Statement
Case Details: MERCER | Civil Part Docket# L-000893-20

Case Caption: MARK DANIEL HOSPITAL ITY LLC VS                    Case Type: CONTRACT/COMMERCIAL TRANSACTION
AMGUARD INSURANC                                                 Document Type: Complaint with Jury Demand
Case Initiation Date: 05/08/2020                                 Jury Demand: YES - 6 JURORS
Attorney Name: RALPH PETER FERRARA                               Is this a professional malpractice case? NO
Firm Name: FERRARA LAW GROUP, PC                                 Related cases pending: NO
Address: 50 W STATE ST STE 1100                                  If yes, list docket numbers:
TRENTON NJ 08608                                                 Do you anticipate adding any parties (arising out of same
Phone: 6095713738                                                transaction or occurrence)? NO
Name of Party: PLAINTIFF : Mark Daniel Hospitality LLC           Are sexual abuse claims alleged? NO
Name of Defendant’s Primary Insurance Company
(if known): None



      THE INFORMATION PROVIDED ON THIS FORM CANNOT BE INTRODUCED INTO EVIDENCE
                      CASE CHARACTERISTICS FOR PURPOSES OF DETERMINING IF CASE IS APPROPRIATE FOR MEDIATION




Do parties have a current, past, or recurrent relationship? YES
If yes, is that relationship: Business
Does the statute governing this case provide for payment of fees by the losing party? NO
Use this space to alert the court to any special case characteristics that may warrant individual
management or accelerated disposition:


Do you or your client need any disability accommodations? NO
       If yes, please identify the requested accommodation:


Will an interpreter be needed? NO
         If yes, for what language:


Please check off each applicable category: Putative Class Action? NO Title 59? NO Consumer Fraud? NO




I certify that confidential personal identifiers have been redacted from documents now submitted to the
court, and will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b)

05/08/2020                                                                                  /s/ RALPH PETER FERRARA
Dated                                                                                                          Signed
